Citation Nr: 1443993	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  06-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an acquired psychiatric disability to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and mother

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  

In February 2009, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in September 2010 when they were remanded for further development.  The Board finds that there has been substantial compliance with its directives.   


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision in the appeals of entitlement to service connection for shin splints and a back disability, the Board received notification from the appellant that a withdrawal of those appeals is requested.

2.  The competent clinical evidence of record does not support a finding that the Veteran has PTSD and/or adjustment disorder causally related to, or aggravated by, service.  

3.  The competent clinical evidence of record supports a finding that the Veteran has generalized anxiety disorder and depressive disorder causally related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant, or her authorized representative, on the issue of entitlement to service connection for shin splints have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant, or her authorized representative, on the issue of entitlement to service connection for a back disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for service connection for adjustment disorder and/or PTSD have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).

4.  The criteria for service connection for generalized anxiety disorder and depressive disorder have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 

In the present case, the appellant, at the May 2014 Board hearing, withdrew the appeals for the claims of entitlement to service connection for shin splints and entitlement to service connection for a back disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on those two issues. Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Adjudicated Claim

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2004 and July 2004.  In the decision below, the Board grants service connection for generalized anxiety disorder and depressive disorder.  Thus, a defect, if any, with regard to VA's duty to notify and assist, is not prejudicial to the Veteran.  With regard to PTSD or another acquired psychiatric disability, notice as to the requirements for an effective date and a disability rating were not provided to the Veteran prior to adjudication of her claim, but were provided in May 2007.  In the decision below, the Board denies entitlement to service connection for PTSD and/or adjustment disorder; thus, a disability rating and effective date will not be assigned and the Veteran cannot have been prejudiced by any notice error.  

The claims file includes some service treatment records (STRs), post service clinical records, personnel records, copies of photographs of civilian activities and yearbook pages, school records, and the statements of the Veteran and others in support of her claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's June 2002 report of medical examination for enlistment purposes reflects that her psychiatric examination was normal.  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As a psychiatric disability was not recorded in the examination reports upon entrance; the Veteran is presumed to have been psychologically sound when she entered service.  Moreover, as discussed below, there is not clear and unmistakable evidence that she had an acquired psychiatric disability prior to service which was not aggravated by service. 

The Veteran entered service in February 2003.  A June 2003 commander's memorandum from Major R. H. reflects that the Veteran had been "on station" (i.e. at her new duty station) for less than a week and that it is in the best interests of the Air Force to separate the Veteran from service due to her "preexisting generalized anxiety disorder and chronic difficulties of coping with the stress of military life which began during basic training."  A June 2003 memorandum form Capt. J.K., reflects that the Veteran's condition existed prior to entry into service.

June and July 2003 STRs reflect that the Veteran sought mental health treatment.  Some of the records note that she was "very sad appearing," wants to go home, tearful at times, and had received services from the Mental Health Clinic.  It was noted that she had adjustment disorder with MADM (maintenance with antidepressant medication), PTSD which existed prior to entrance into service, and generalized anxiety disorder which existed prior to entrance.  It was further noted that she had an "S-3 WWQ" from a psychiatric perspective, and that the visit was not related to deployment.  The profile of S-3 WWQ indicates that the Veteran had a psychiatric factor (S) which may require significant limitations (3), and that she was not worldwide qualified (WWQ).

The above records contain inconsistencies as to the onset of the Veteran's acquired psychiatric disability.  Major R. H. stated that the Veteran had a preexisting disability, but also noted that it began in basic training.  Thus, his memorandum may be read to reflect that the Veteran's disability preexisted her arrival at her new duty station in June, but did not preexist her entrance into service.  In addition, the July 2003 STRs note two out of three preexisting disabilities; however, no such disability was noted on entrance, and there are no records in evidence which support a finding that the Veteran had a preexisting disability.  

The Veteran separated from service in July 2003.  The Veteran's AF Form 100 reflects that she was involuntarily separated from service.  The Veteran's DD 214 reflects that she was discharged due to Mental Disorders.  

A statement from the Veteran's mother, dated in October 2003, reflects that the Veteran was depressed.  The Veteran's mother noted that the military changed her daughter, who had been outgoing and happy prior to service.  

A January 2004 prescription note from the Family Institute of West Virginia, Inc. reflects that the Veteran was prescribed Prozac.

February 2004 correspondence from the Veteran's pastor, R.R., reflects that prior to service, the Veteran was a well-rounded person, active in church, active in school, and a happy person.  He stated that when he talked to the Veteran during service, she was upset and would cry.  He further stated that after service, she was not the same as she had been prior to service, would not frequent church, fought with her family, and had no concern for her family.

The Veteran has stated that, beginning in basic training, she cried "all the time," could not sleep, and could not eat because she was thinking about being deployed to the Persian Gulf.  She stated that when she was transferred to Ramstein Air Base in Germany, she could not "handle it" anymore and was afraid.  (See September 2005 correspondence and May 2014 Board hearing transcript.)

A February 2014 statement from the Veteran's mother reflects that the Veteran did not have acquired psychiatric symptoms prior to service.  She stated that the Veteran now has difficulty studying, and has an out of control temper.  The Veteran's mother also testified at the May 2014 Board hearing that the Veteran had not been on psychiatric medication prior to service.  

A May 2014 mental state examination report reflects the opinion of the examiner that the Veteran has generalized anxiety disorder and depressive disorder due to service.  The examiner found no evidence that the Veteran's psychiatric disabilities existed prior to service.  He opined that she had a nervous breakdown in Germany, and that her adjustment disorder resolved when she returned home (after service).  He also stated that she did not have any stressful event which would meet any criteria for PTSD.  He opined that the Veteran does not have PTSD and has never had PTSD.  

The Veteran, her pastor, and her mother have not been shown to have the education, experience, or training to diagnosis PTSD.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau, 492 F.3d at 1377 n.4.

The Veteran as not alleged any stressors which are sufficient to form a basis for PTSD.  The 2014 private clinical opinion reflects that the Veteran does not have PTSD or adjustment disorder and that she has not had such disabilities during the pendency of the claim.  Based on the evidence of record, the Board finds that service connection for PTSD and/or adjustment disorder is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The Veteran is competent to report crying and feeling depressed, and the STRs reflect such symptoms in service.  In addition, the clinical opinion supports a finding of service connection for generalized anxiety disorder and depressive disorder.  In giving the benefit of the doubt to the appellant, the Board finds that service connection for generalized anxiety disorder and depressive disorder is warranted. Gilbert, 1 Vet. App. at 54-56. 

Finally, the Board notes that the Veteran, her mother, and the private psychologist have indicated their beliefs that the Veteran's character of service, which is noted to be "uncharacterized" on her DD 214, should be changed to "honorable".  The Veteran's character of discharge does not have an effect on her current claim.  (Generally, an uncharacterized discharge is given to those individuals who have less than 180 days of active service prior to initiation of separation; the Veteran had less than 180 days of service (i.e. five months and 15 days)).  The Board also notes that, in 2009, the Veteran applied to the Board of Correction of Military Records to have her DD 214 changed.  The Board does not have jurisdiction to change the Veteran's characterization of service or the reason for her discharge.  Regardless, it does not affect her claim.


ORDER

The appeal on the issue of entitlement to service connection for shin splints is dismissed.

The appeal on the issue of entitlement to service connection for a back disability is dismissed.

Entitlement to service connection for PTSD and/ or adjustment disorder is denied. 

Entitlement to service connection for generalized anxiety disorder and depressive disorder is granted. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


